                  Case 2:20-cv-01073-KJN Document 17 Filed 02/08/21 Page 1 of 2


 1   Geri N. Kahn (State Bar Number 148536)
     geri@gerinkahn.com
 2   Law Office of Geri N. Kahn
     465 California Street, Suite 607
 3   San Francisco, CA 94104
     Tel. (415) 397-5446
 4   Fax (707) 312-8271

 5
     Attorney for Plaintiff
 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   Joe Pires,                                                Case No. 2:20-cv-01073 KJN

12          Plaintiff,                                         Stipulation of Extension of Time for Plaintiff to
                                                               file brief in support of Motion for Summary
13   vs.                                                       Judgment; Order

14   Andrew Saul, Commissioner of Social Security,

15          Defendant.

16
             Plaintiff, by and through his attorney of record, and Defendant, by and through his attorney of
17
     record, hereby stipulate, subject to the approval of the Court, to a 14-day extension of time for Plaintiff’s
18
     counsel to file a brief in support of his Motion for Summary Judgment, in light of the following:
19

20           1.       Plaintiff’s counsel has been unable to complete the brief due to the illness and departure of
21                    her paralegal. Counsel has had to do work that would otherwise have been done by her
22                    assistant. Counsel is in the process of hiring a new assistant and will soon be able to
23                    complete the brief.
24           2.       Plaintiff’s counsel has emailed Marcelo Illarmo, Esq., defendant’s counsel. Mr. Illarmo
25                    has indicated that he is agreeable to a 14- day extension of time for counsel to prepare her
26                    brief.
27

28

30          Case No. 2:20-cv-01073 KJN              1
            STIPULATION OF EXTENSION OF TIME FOR PLAINTIFF TO FILE BRIEF IN SUPPORT OF MOTION
31                                     FOR SUMMARY JUDGMENT; ORDER
                 Case 2:20-cv-01073-KJN Document 17 Filed 02/08/21 Page 2 of 2


 1          3.       Should the request be granted, Plaintiff’s brief will be due on February 22, 2021,

 2                   Defendant’s reply brief on March 24, 2021, and Plaintiff’s optional response brief on

 3                   April 7, 2021.

 4

 5                                                         Respectfully submitted,

 6   Dated: February 5, 2021                               /s/ Geri N. Kahn
                                                           GERI N. KAHN
 7                                                         Attorney for Plaintiff
 8

 9

10   Dated: February 5, 2021                               /s/ Marcelo N. Illarmo
                                                           MARCELO N. ILLARMO
11                                                         Special Assistant United States Attorney
                                                           (*By email authorization on February 5, 2021)
12
            ORDER
13
            Pursuant to stipulation, IT IS ORDERED that:
14   Plaintiff’s brief in support of the Motion for Summary Judgment is due on or before February 22, 2021;
15   Defendant’s response brief is due on or before March 24, 2021, and Plaintiff’s optional reply brief is due
16   on or before April 7, 2021.

17
     Dated: February 8, 2021
18

19

20

21

22

23

24

25

26
27

28

30         Case No. 2:20-cv-01073 KJN              2
           STIPULATION OF EXTENSION OF TIME FOR PLAINTIFF TO FILE BRIEF IN SUPPORT OF MOTION
31                                    FOR SUMMARY JUDGMENT; ORDER
